United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-1213
                                   ___________

John G. Cunningham,                  *
                                     *
                  Appellant,         *
                                     * Appeal from the United States
      v.                             * District Court for the Eastern
                                     * District of Arkansas.
Jo Anne B. Barnhart, Commissioner,   *
Social Security Administration,      *       [UNPUBLISHED]
                                     *
                  Appellee.          *
                                ___________

                         Submitted: December 19, 2003
                             Filed: December 30, 2003
                                  ___________

Before WOLLMAN, FAGG, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

      John G. Cunningham appeals the district court’s* order upholding the Social
Security Commissioner's decision to deny Cunningham disability insurance and
supplemental security income benefits. We conclude substantial evidence in the
record as a whole supports the administrative law judge’s determination at step two
of the sequential evaluation process that Cunningham did not show he has a


      *
       The Honorable H. David Young, United States Magistrate Judge for the
Eastern District of Arkansas, to whom the case was referred for final disposition by
consent of the parties under 28 U.S.C. § 636(c).
medically severe impairment, and the judgment of the district court is correct.
Accordingly, we affirm for the reasons stated in the district court's order. See 8th Cir.
R. 47B.
                      ______________________________




                                          -2-